Citation Nr: 9912751	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder with alcohol abuse and panic 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant served on active duty from August 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 hearing officer's decision and an April 
1994 rating decision of the Department of Veterans Affairs 
(VA) Cleveland Regional Office (RO), which granted service 
connection for post-traumatic stress disorder (PTSD) with 
alcohol abuse and panic disorder.  The disability was 
assigned a 30 percent evaluation effective December 9, 1992, 
the date of receipt of the claim for service connection.  The 
appellant disagreed with the evaluation assigned as well as 
the effective date of service connection; he perfected 
appeals as to each issue.  

As for the appeal concerning the effective date assigned, the 
appellant, in a September 1994 statement, withdrew that issue 
from appellate consideration.  See 38 C.F.R. § 20.204(c).  
The issue was, though, included in the February 1995 and 
August 1996 supplemental statements of the case, which were, 
in effect, rating decisions denying an effective date earlier 
than December 9, 1992, for the grant of service connection 
for PTSD.  The appellant was notified of the decisions and 
responded in a September 1996 statement indicating his desire 
to pursue the claim.  This statement is, essentially, a 
notice of disagreement with the August 1996 decision.  

In cases where a notice of disagreement is filed with an 
adverse decision, the claimant is entitled to an informative 
statement of the case.  Failure to provide such statement of 
the case is a procedural defect necessitating remand.  See 
38 C.F.R. § 19.9(a); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  See also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  While the August 1996 supplemental statement of the 
case informed the appellant of certain matters, another 
supplemental statement of the case must be issued after the 
September 1996 notice of disagreement so the appellant has 
the opportunity to submit a timely substantive appeal as to 
the issue of an effective date earlier than December 9, 1992, 
for the grant of service connection for PTSD.  This matter 
is, therefore, referred to the RO for issuance of a 
supplemental statement of the case.  

(In an October 1996 letter, the RO noted the withdrawal of 
the claim, informed the appellant of the need to submit new 
and material evidence if he intended to reopen that claim, 
and provided him with a 60-day period during which to file a 
response.  However, the claim for an earlier effective date 
is a new claim that does not require reopening by the 
submission of new and material evidence.)  

As for the evaluation assigned to the disability, in a July 
1994 rating decision the RO assigned a temporary total rating 
for convalescence purposes, from December 7, 1992, through 
February 28, 1993, corresponding to a period of 
hospitalization.  See 38 C.F.R. § 4.29.  (The beginning of 
this period of temporary total evaluation was erroneously set 
at December 7, 1992, rather than December 9, 1992, the 
effective date of service connection.)  In an August 1996 
rating action, the RO assigned the disability a 50 percent 
evaluation, effective March 1, 1993.  

This case was initially before the Board in December 1996, at 
which time it was remanded for further development.  
Following that development, the RO confirmed and continued 
its denial of a rating in excess of 50 percent for PTSD.  The 
case is again before the Board for appellate action.  

Although the issue of entitlement to a total disability 
rating based upon individual unemployability caused by a 
service-connected disability has been certified for appellate 
consideration, that claim is rendered moot by the Board's 
decision below.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The symptomatology associated with PTSD severely impairs 
the appellant from establishing or maintaining effective or 
favorable relationships with people and resulting in severe 
impairment in the ability to obtain or retain employment.

3.  PTSD is the appellant's only service-connected 
disability.  

4.  The appellant's PTSD symptomatology precludes him from 
securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
with alcohol abuse and panic disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.132, 
Diagnostic Code 9411 (1992); 38 C.F.R. §§ 4.1, 4.2, 4.130, 
Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  In December 1996, the claim was remanded for 
additional evidentiary development.  The actions mandated by 
that remand were completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 270, 273 (1998).  On appellate 
review, the Board sees no areas in which further development 
may be fruitful.  



I.  Factual Background

The appellant served in Vietnam from October 1967 to July 
1968, where his military occupational specialty was supply 
clerk.  In January and February 1968, during the TET 
offensive, he was assigned to a graves registration unit and 
processed the remains of over 130 individuals for return to 
the United States.  VA hospitalization and examination 
reports prepared in 1993 included several diagnoses of PTSD.  
Based on this information, the RO established service 
connection for PTSD in a March 1994 hearing officer's 
decision; the grant was effectuated in an April 1994 rating 
decision, where a 30 percent evaluation was assigned.  The 
evaluation was increased to 50 percent in an August 1996 
rating decision, based on the results of a June 1996 VA 
psychological examination and a July 1996 VA psychiatric 
examination.  

On admission to the VA hospital in December 1992, the 
appellant reported panic attacks, nightmares, intrusive 
thoughts of Vietnam, sleeplessness, problems with authority, 
and intense anger and rage.  It was also noted he had 
disruptive relationships with his first and second wives, was 
twice divorced, and was remarried.  He was alert and 
attentive, his memory and thought processes were unimpaired, 
and he demonstrated good eye contact and was oriented to 
time, place, and person.  He admitted to some cardiac 
palpitations, which he was told were anxiety related.  The 
diagnoses included PTSD, chronic; alcohol abuse in remission 
by report; and panic disorder without agoraphobia.  His 
global assessment of functioning (GAF) score was 40.  At the 
time of his discharge from the hospital, he was considered 
employable.

After discharge from the hospital in February 1993, the 
appellant's PTSD symptoms were treated with group and 
individual therapy once or twice a week.  Updated treatment 
plans, dated from March 1993 through February 1997, showed 
sleep difficulty, nightmares, avoidance of activities, 
restricted range of affect, hyperarousal symptoms, intrusive 
and depressing thoughts, estrangement from others, and 
physiologic reactivity.  His major stressors were a 
constricted social network and unemployment.  The diagnoses 
were PTSD; alcohol dependence in remission; and panic 
disorder without agoraphobia.

VA examinations in June, July, and October 1993, and in 
September 1994, noted that the appellant experienced 
distressing dreams and flashbacks, as well as panic attacks, 
about two to three times a week.  He reportedly attempted to 
avoid situations that reminded him of Vietnam and felt 
detached or estranged from others.  He said he did not sleep 
a lot and was irritable and had frequent outbursts of anger.  
Due to his anger, he was afraid to go out into the community.  
He also indicated he had difficulty concentrating because he 
daydreamed a lot.  In July 1993, he said he felt suicidal at 
times, but denied suicide attempts.  In September 1994, he 
acknowledged a history of homicidal ideation.  He said he had 
not been employed since 1991.  The diagnoses included PTSD 
and alcohol abuse, in remission.  Moreover, following his VA 
psychiatric examinations in October 1993 and September 1994, 
examiners stated that he was employable.  

During hearings at the RO in March and September 1994, the 
appellant testified that he was depressed almost every day 
and that he had intrusive thoughts of Vietnam, as well as 
trouble generally with sleeping and eating.  He reported that 
he was having nightmares two to three times a week.  He said 
during an average day he stayed home and did not do a lot 
other than draw, paint, or look at the trees.  He noted he 
did not go out because of his anger and because he did not 
like to interact with others.  He testified he had been in 
group therapy for two years and had taken medication but no 
longer did so.  He said he felt guilt about what happened in 
Vietnam.  He reported he last worked in 1991 and did not 
think he could engage in any kind of employment.

VA psychiatric examination in October 1994 revealed a 
diagnosis of PTSD with flashbacks, nightmares, social 
withdrawal, difficulty with anger control, hyperalertness, 
avoidance of others, illusions produced by noise, and panic 
related to hyperalertness, flashbacks, and intrusive thoughts 
of Vietnam.  The examiner reported a GAF score of about 41.  
The examiner also stated that the appellant was competent to 
manage his own funds, but disagreed that he was employable.  
The examiner reported that the appellant still had too much 
trouble controlling his anger and found it necessary to avoid 
others.  He also reported that the appellant's panic was due 
to PTSD.  

In March 1995, the appellant underwent a psychological 
examination for the Ohio State Bureau of Disability 
Determination.  The examiner noted that the appellant 
appeared able to follow simple directions and could manage 
his own financial affairs.  His attention/concentration 
functioning skills were fair, as was his ability to sustain 
activity.  He was generally cooperative, although his ability 
to obtain or retain employment appeared to be fair to poor.  
He continued to complain of problems being around people and 
feared losing control of his impulses.  He described panic 
attacks at least two times a week and was encouraged to 
continue his treatment at VA.  His GAF score at that time and 
for the previous year was 58.  

In May 1995, the Social Security Administration (SSA) 
notified the appellant he was considered disabled as of 
November 1, 1994.  Their decision was based, at least in 
part, on VA medical records and the Ohio State Bureau of 
Disability Determination examination report.  In December 
1995 and January 1996, SSA determined that the appellant 
became disabled in December 1992 due to anxiety-related 
disorders and substance addiction disorder (alcohol).  In May 
1996, SSA reported that entitlement to disability benefits 
began in June 1993.  

During VA examinations in July 1996, December 1997, and April 
1998, the appellant's PTSD manifestations were essentially 
the same as those noted above.  The GAF scores reported in 
July 1996 and December 1997 VA psychiatric examinations and 
in an April 1998 VA psychologic evaluation were 50; the GAF 
score in the April 1998 VA psychiatric examination was 45.  
Although a VA psychologist stated that testing in June 1996 
was indicative of malingering, the psychiatric and 
psychologic examiners in April 1998 found that the appellant 
was unemployable due to PTSD. 



II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, No. 96-947, 
slip op. at 9 (U.S. Vet. App. Jan. 20, 1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id .  On the other hand, where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  See 
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased 
rating, appellant claims the disability has increased in 
severity since a prior final decision).  In such claims, the 
present level of disability is of primary concern; although a 
review of the recorded history of a disability is required to 
make a more accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When the appellant initiated his appeal, in 1992, the 
disability was rated under the criteria then in force.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).  Under those 
criteria:

? A 50 percent rating is warranted when the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment."  

? A 70 percent rating is warranted when the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there 
is severe impairment in the ability to obtain or retain 
employment."  

? A 100 percent rating is warranted when "[t]he attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment."  

In addition to these criteria, a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, if the appellant is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided, if there is only 
one such disability, that it shall be ratable at 60 percent 
or more, and, if there are two or more disabilities, that 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  The existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where these 
percentages are met and such service-connected disabilities 
render the appellant unemployable.  Marginal employment shall 
not be considered substantially gainful employment.  
38 C.F.R. § 4.16(a).  See also 38 C.F.R. § 4.16(b).  

The provisions of section 4.16(a) are not for application, 
though, in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the 
appellant from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c).   

Effective November 7, 1996, VA promulgated a final rule 
concerning the evaluation of mental disorders.  See 61 Fed. 
Reg. No. 196, 52,695, 52,700-01 (Oct. 8, 1996).  This new 
rule amended the criteria corresponding to Diagnostic Code 
9411 for PTSD.  Under the new criteria:  

? A 50 percent evaluation in warranted for "[o]ccupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  

? A 70 percent evaluation may be warranted for 
"[o]ccupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships."  

? A 100 percent evaluation may be assigned for "[t]otal 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name."  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, as is the case here, the 
version most favorable applies.  Marcoux v. Brown, 10 Vet. 
App. 3 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Thus, the appellant's PTSD disability must be evaluated under 
both the old and the new rating criteria to determine which 
version, based on the outcome of the analysis, is most 
favorable to the appellant.  DeSousa v. Brown, 10 Vet. App. 
461, 467 (1997).  

III.  Analysis

Looking first at the "old" criteria set forth under 
Diagnostic Code 9411 effective at the time the appellant 
filed his claim, it is clear that the appellant's ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The evidence discussed 
above indicates that the appellant has been followed closely 
by psychiatric and psychological professionals since 1993.  
He has had intrusive thoughts of his Vietnam experiences, 
avoids feelings and activities associated with those 
experiences, is isolated socially, has difficulty sleeping, 
is hypervigilent, has a depressed and anxious affect, and has 
panic episodes two to three times a week.  Moreover, these 
psychoneurotic symptoms result in severe impairment in the 
ability to obtain or retain employment.  At a minimum, the 
symptomatology attributable to the appellant's PTSD meets the 
criteria for a 70 percent evaluation for PTSD.  

In this case, PTSD, a mental disorder, is the appellant's 
only service-connected disability.  Moreover, from the 
analysis in the paragraph above, that single disability is 
assigned at least a 70 percent evaluation.  Under 38 C.F.R. 
§ 4.16(c), a total disability rating may be assigned if this 
single service-connected mental disorder precludes the 
appellant from securing or following a substantially gainful 
occupation.  

In September 1994 and April 1998, two VA psychiatrists and a 
psychologist concluded that the appellant was unemployable as 
a result of PTSD.  That conclusion was also reached by SSA, 
which had found the appellant disabled.  Although other 
examiners reported that the appellant was employable, and one 
examiner remarked that he felt the appellant was malingering, 
the number of examiners concluding that the appellant was 
unemployable outweighs these less weighty conclusions.  
Moreover, in April 1998, the VA psychiatrist opined, based on 
examination of the appellant and a review of the claims file, 
that the appellant was unemployable due to his PTSD 
symptomatology.  

The Board concludes that the evidence meets the criteria for 
a 100 percent schedular evaluation for PTSD under the 
criteria set forth at Diagnostic Code 9411 in effect before 
November 7, 1996.  38 C.F.R. §§ 4.16(a) and (c), 4.132 
(1992).  In arriving at this decision, the Board need not 
adjudicate the claim under the "new" criteria effective on 
and after November 7, 1996, since that criteria provides for 
no more than a 100 percent evaluation and cannot be more 
favorable that the old criteria.  See 38 C.F.R. § 4.130 
(1998).  Therefore, in light of the evidence of record and 
based on the analysis above, it is the determination of the 
Board that the evidence supports a 100 percent schedular 
evaluation for PTSD.  




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 100 percent schedular evaluation for PTSD 
with alcohol abuse and panic disorder is granted.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

